DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Applicant’s amendments and remarks in the reply filed 3/8/20222 have been acknowledged and entered.  Claims 1-3, 5-23, and 25-31 are pending. Claims 4 and 24 are canceled; claims 30 and 31 have been added by this amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 9, 11, 12, 15, and 30-31 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gombas et al. (“Guidelines to Validate Control of Cross-Contamination during Washing of Fresh-Cut Leafy Vegetables,” Journal of Food Protection, Vol.80, No. 2, 2017, Pages 312-330).
Regarding Claim 1: Gombas teaches a method for validating a process for a food processing system, comprising:
operating the food processing system on a food product according to the process, wherein the operating is performed for at least a validation period (pg. 328, section 4.2 (a-e);
measuring a process metric at multiple times during the validation period while the food processing system is operating according to the process, wherein the measuring generates a set of process metrics (pg. 326, section 2.2 teaches that the performance standard is based on the absence of detectable cross-contamination during washing, pg. 328, section 4.2 teaches that multiple trials can be run, and meeting the performance standard with acceptable results); and
determining whether the process for the food processing system is valid based on the set of process metric measurements (pg. 328, section 4.2 discusses acceptable results to meet the performance standard), wherein the process metric comprises a cross-contamination metric (pg. 326, section 2.2 teaches that the performance standard is based on the absence of detectable cross-contamination during washing).
Regarding Claim 2:  Gombas further teaches selecting the process metric based on the process to be validated (Gombas teaches measuring antimicrobial levels in accordance with the goal of validating antimicrobial washing; see abstract and pg. 326, section 2.2).
Regarding Claim 3:  Gombas further teaches confirming the process was actually performed by monitoring one or more process control parameters during the validation period (pg. 328, section 4.2 discusses recording sensor readings).
Regarding Claim 5:  Gombas further teaches determining the validation period (pg. 328, section 4.2 discusses running multiple trials within a validation period).
Regarding Claim 9:  Gombas further teaches that the food product comprises leafy greens of fresh-cut produce (pg. 312).
Regarding Claim 11:  Gombas further teaches that the operating comprises:
repeatedly assessing at least one parameter for the process; 
comparing the at least one parameter to at least one condition; and 
controlling at least one input variable for the food processing system based on the comparison (pg. 328, section 4.2(c) teaches feeding an antimicrobial, recording sensor readings, and incrementally raising the antimicrobial feed rate until all sensors are at or above the established minimum antimicrobial level).
Regarding Claim 12:  Gombas teaches the elements of Claim 11 and further teaches that the at least one parameter comprises a free active chlorine concentration in the process water (pg. 319, “Option 2: antimicrobial sensor validation”).
Regarding Claim 15:  Gombas teaches the elements of Claim 1 as discussed above. Gombas teaches repeatedly:
measuring a parameter for the process at each of a plurality of different location in the food processing system to generate a plurality of measurements;
comparing each of the plurality of measurements to a condition; and
controlling at least one input variable for the food processing system based on the comparisons (pg. 328, section 4.2(c) teaches feeding an antimicrobial, recording sensor readings, and incrementally raising the antimicrobial feed rate until all sensors are at or above the established minimum antimicrobial level).
Regarding Claims 30-31:  Gombas teaches the elements of Claim 1, as discussed above. Gombas further teaches that the process metric measurements are in terms of a logarithmic reduction of cross contamination relative to the cross-contamination observed with potable water (pg. 326, last paragraph discusses providing a 3-log reduction of pathogens in wash water at certain conditions).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8, 10, 16, 18, 19, 21-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Gombas et al. (“Guidelines to Validate Control of Cross-Contamination during Washing of Fresh-Cut Leafy Vegetables,” Journal of Food Protection, Vol.80, No. 2, 2017, Pages 312-330).
Regarding Claims 6 and 8:  Gombas teaches the elements of Claim 5 as discussed above.  Gombas does not expressly disclose determining the validation period based on historical data for the food processing system or another similar food processing system having previously processed the food product. However, Gombas does teach that the validation requires knowledge of the chemical or condition that must be monitored, the minimum level of this chemical or condition that reliably prevents cross-contamination, and the location in the washing equipment where that chemical or condition may be at its lowest when operating under worst-case conditions. Gombas further teaches that the literature, laboratory and/or pilot plant studies, or other technical information may be used as the basis for this minimum (see pg. 319, “Option 2: antimicrobial sensor validation”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gombas by using the historical data as claimed to determine the validation period in order to determine the validation period, as suggested by Gombas.
Regarding Claim 7:  Gombas teaches the elements of Claim 5 as discussed above.  Gombas does not expressly disclose determining the validation period comprises selecting a time window long enough to have a constant variance of a parameter for the process.  However, Gombas does teach selecting a time period to account for variability (pg. 320, first full paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gombas by selecting a time window as claimed in order to account for such variability.
Regarding Claim 10:  Gombas teaches the elements of Claim 1 as discussed above.  Gombas does not expressly disclose determining the validity comprises determining that each value in the set of process metric measurements meets a criterion.  However, Gombas teaches that the validity of the process is determined based on acceptable results of a performance standard which is, in turn, based on the absence of detectable cross-contamination.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gombas to determine that each value meets a criterion in order to deem the results as acceptable.
Regarding Claim 16:  Gombas teaches the elements of Claim 15 as discussed above.  Though Gombas does not expressly disclose assessing an inhomogeneity of the process based on the plurality of measurements of the parameter at the plurality  of different location in the food processing system, Gombas does teach that the when the validation of the process is expected to have a wide variability in antimicrobial levels, a sufficient number of samples should be collected to ensure that the product exposed to lower antimicrobial levels is targeted or at least included (pg. 317, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gombas by assessing the inhomogeneity of the process in order to account for the variability in the antimicrobial levels as suggested by Gombas.
Regarding Claim 18:  Gombas teaches performing the operations for validating a process for a food processing system as claimed (see above).  Though Gombas does not expressly disclose a non-transitory computer-readable medium comprising instructions, executable by one or more processors for performing the operations, it is well known to provide such in order to automate the method. See MPEP 2144.04(III).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gombas with a non-transitory computer-readable medium in order to automate the validation process.

Regarding Claim 19:  Gombas teaches a system for validating a process for food processing, the system controlling operation of a food processing system on a food product according to the process for at least a validation period (pg. 328, section 4.2 (a-e); and
configured to measure a process metric at multiple times during the validation period while the food processing system is operating according to the process, wherein the measuring generates a set of process metric measurements and wherein the system is further configured to determine whether the process for the food processing system is valid, based on the set of process metric measurements (pg. 328, section 4.2 discusses acceptable results to meet the performance standard), wherein the process metric comprises a cross-contamination metric (pg. 326, section 2.2 teaches that the performance standard is based on the absence of detectable cross-contamination during washing).
Regarding Claim 21:  Gombas teaches the elements of Claim 19 as discussed above.  Gombas further teaches that the system is configured to control the operation of the food processing system by:
repeatedly assessing at least one parameter for the process; 
comparing the at least one parameter to at least one condition; and 
controlling at least one input variable for the food processing system based on the comparison (pg. 328, section 4.2(c) teaches feeding an antimicrobial, recording sensor readings, and incrementally raising the antimicrobial feed rate until all sensors are at or above the established minimum antimicrobial level).
Regarding Claim 22:  Gombas teaches the elements of Claim 21 and further teaches that the at least one parameter comprises a free active chlorine concentration in the process water (pg. 319, “Option 2: antimicrobial sensor validation”).
Regarding Claim 23:  Gombas teaches the elements of Claim 21 as discussed above.  Gombas teaches that the input variable comprises an amount of antimicrobial agent, which is interpreted as the claimed concentrated wash solution.
Regarding Claim 25: Gombas teaches the elements of Claim 19 as discussed above.  Gombas does not expressly disclose determining the validation period based on historical data for the food processing system or another similar food processing system having previously processed the food product. However, Gombas does teach that the validation requires knowledge of the chemical or condition that must be monitored, the minimum level of this chemical or condition that reliably prevents cross-contamination, and the location in the washing equipment where that chemical or condition may be at its lowest when operating under worst-case conditions. Gombas further teaches that the literature, laboratory and/or pilot plant studies, or other technical information may be used as the basis for this minimum (see pg. 319, “Option 2: antimicrobial sensor validation”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gombas by using the historical data as claimed to determine the validation period in order to determine the validation period, as suggested by Gombas.
Regarding Claim 26:  Gombas teaches the elements of Claim 19 as discussed above.  Gombas does not expressly disclose that the processor is configured to determine the validity by determining that each value in the set of process metric measurements meets a criterion.  However, Gombas teaches that the validity of the process is determined based on acceptable results of a performance standard which is, in turn, based on the absence of detectable cross-contamination.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gombas to determine that each value meets a criterion in order to deem the results as acceptable.
Regarding Claim 27:  Gombas teaches the elements of Claim 19 as discussed above. Gombas teaches a plurality of sensors to measure a parameter for the process at each of a plurality of different locations in the food processing system to generate a plurality of measurements, wherein the processor is configured to control the operation by repeatedly
comparing each of the plurality of measurements to a condition; and
controlling at least one input variable for the food processing system based on the comparisons (pg. 328, section 4.2(c) teaches feeding an antimicrobial, recording sensor readings, and incrementally raising the antimicrobial feed rate until all sensors are at or above the established minimum antimicrobial level).
Regarding Claim 28:  Gombas teaches the elements of Claim 27 as discussed above.  Though Gombas does not expressly disclose assessing an inhomogeneity of the process based on the plurality of measurements of the parameter at the plurality  of different location in the food processing system, Gombas does teach that the when the validation of the process is expected to have a wide variability in antimicrobial levels, a sufficient number of samples should be collected to ensure that the product exposed to lower antimicrobial levels is targeted or at least included (pg. 317, last paragraph).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gombas to assess the inhomogeneity of the process in order to account for the variability in the antimicrobial levels as suggested by Gombas.

Claims 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gombas et al. (“Guidelines to Validate Control of Cross-Contamination during Washing of Fresh-Cut Leafy Vegetables,” Journal of Food Protection, Vol.80, No. 2, 2017, Pages 312-330), and further in view of Bigott (US 2017/0238592).
Regarding Claims 13 and 20: Gombas teaches the elements of Claims 11 and 19 as discussed above.  Gombas further teaches that at least one of the assessing, the comparing, or the controlling is performed by a process water monitor (pg. 319 teaches the use of antimicrobial sensors). Gombas does not expressly disclose the use of a control processor.  It is known to use a process controller to control operations of a food processing system, including controlling input variable for the food washing system.  For example, Bigott teaches a process controller to control operation of the food washing assembly, the process controller in communication with sensors, circulation system, and injection devices to control, adjust different parameters of the washing fluid [0082].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gombas with a process controller in order to facilitate controlling the input variable for the food processing system as suggested by Bigott.
Regarding Claims 14:  Gombas and Bigott teach the elements of Claim 13 as discussed above.  Gombas teaches that the input variable comprises an amount of antimicrobial agent, which is interpreted as the claimed concentrated wash solution.
Allowable Subject Matter
Claims 17 and 29 are allowed.  The following is an examiner’s statement of reasons for allowance: The claims have been amended to include limitations identified as allowable subject matter in the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. Applicant has argued that Gombas does not disclose that the measured process metric comprises a cross-contamination metric for the food product as recited in amended claim 1.  However, Gombas teaches that, “for purposes of validation, a performance standard will be based on the absence of detectable cross-contamination during washing” (section 2.2, Performance standard).  It is submitted that, in order to determine an absence of detectable cross-contamination, a cross-contamination metric is inherently used.  Therefore, the argument is not found persuasive and the rejection of the claim under 35 USC 102 is maintained.
Upon review of the previous Office action dated 12/9/20201, it is noted that claim 25 was not addressed on the merits.  Claim 25 has been addressed as noted in the rejections under 35 USC 103 above.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714